DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 139 DMR 

    PNG
    media_image2.png
    376
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    896
    645
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    903
    645
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    927
    667
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1
    3
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    908
    621
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    893
    664
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    916
    657
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    918
    682
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    286
    721
    media_image11.png
    Greyscale

2) Subject has a risk of passing a heritable mutation to an offspring 
3) Cisplatin 
4) MeDIP followed by NGS sequencing 
5) Increased methylation 
6) Near a gene 


The response further traverses the rejection with respect to MeDip and NGS sequencing.  The response asserts, “In particular, as discussed on page 9, second paragraph, methods of identifying DMRs may include an initial step of Methylated DNA immunoprecipitation (MeDIP) followed by next generation sequencing (NGS). Thus, the two techniques are integrated and election of a single aspect would not be appropriate. However, if absolutely required, then the Applicant elects MeDIP.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims fail to provide dependency requiring the combination of the two as claim 19 which requires MEDIP depends from claim 1 as does claim 23 which requires MeDIP. The specification teaches:
[0030] Methods of identifying DMRs in genomic DNA are well known to one skilled in the art. For example, microarray based methylome profiling and bioinformatics data analysis may be used to analyze DNA methylation profiles. In some embodiments, the microarray chip is a tiling array chip. In some embodiments, Methylated DNA immunoprecipitation (MeDIP) followed by next generation sequencing (NGS) is used. In some embodiments, MeDIP-Chip is used. Additional methods for detecting methylation levels can involve genomic sequencing before and after treatment of the DNA with bisulfite. When sodium bisulfite is contacted to DNA, unmethylated cytosine is converted to uracil, while methylated cytosine is not modified. Bisulfite methods may also be used in conjunction with pyrosequencing and PCR.  

	Claims 10 references table 6, which does not recite the elected DMR.  Claims 12-15 depend from claim 10 and thus also do not encompass the elected species.  Claims 8 24-25 reference tables 8 and 9 which do not recited the elected species.
Claims 10, 12-15, 23-25, 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1-9, 11, 16-22, 26-31, 35 are being examined.
Priority
	The instant application was  filed 07/27/2020 is a continuation of 16274579, filed 02/13/2019 ,which is a division of 15446028, filed 03/01/2017 ,which claims priority from provisional Application 62301651, filed 03/01/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows:The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62301651 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claim 1 was added in an amendment of 11/27/2021 which is after the filing date of the instant application 7/24/2021.  Claim 1 recites, “comparing said methylation alteration using a computer comprising one or more processors, one or more memories, and instructions disposed thereupon to a reference methylation alteration in a corresponding DMR listed in Table 10.”   Review and searching of the provisional application revealed support for, “Computer executable algorithms and software programs for implementing the same are also encompassed by the invention. Such software programs generally contain instructions for causing a computer to carry out the steps of the methods disclosed herein. The computer program will be embedded in a nontransient medium such as a hard drive, DVD, CD, thumb drive, etc.” (page 9)  The cited portion does not specifically envision, “computer comprising one or more processors, one or more memories, and instructions disposed thereupon to a reference methylation alteration in a corresponding DMR listed in Table 10.”  Thus the amendment has introduced new matter.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the ..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9, 11, 16-22, 26-31, 35 are objected to because of the following informalities: 

Claims  2-9, , 11, 16-22, 26-31, 35 are objected to as they depend from claim 1.
Appropriate correction is required.
Improper Markush Group
Claims 1-9, , 11, 16-22, 26-31, 35 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a differentially methylated region of a of sperm in table 10.  

 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 16-22, 26-31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New matter

Written Description
Claim 1 was added in a preliminary amendment 11/27/2021 which is after the filing date of the instant application 7/24/2021and recites, “detecting a methylation alteration present in at least a portion of said nucleic acid comprising a differential DNA methylation region (DMR), wherein said DMR is listed in Table 10; and comparing said methylation alteration using a computer comprising one or more processors, one or more memories, and instructions disposed thereupon to a reference methylation alteration in a corresponding DMR listed in Table 10..”  The reference to table 10 encompasses anything that can be inferred by the reference to the table.  The table 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been disclosed.  The instant specification teaches MR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation in table 10.   The specification does not set forth any structural limitations for DMR or  DMR associated with the genes.  The specification as discussed above teaches DMR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation.  The specification does not teach any sequences of DMR.  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no structural limitations for the DMR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation or any DMR recited in the table.  The claims read in light of the specification encompass any nucleic acid molecule that can broadly be described as DMR Name, 
Caley (Surgery (30A), 2013, pages 186-190) teaches there are combination chemotherapy, adjuvant chemotherapy, neoadjuvant chemotherapy.  Each type of chemotherapy has different modes of actions, doses and targets.  Thus effects of one chemotherapy would not be predictable of another chemotherapy.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as DMR of a gene or gene associated with a DMR, without any definition of the particular gene or DMR claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding DMR  or gene associated with a DMR, therewith does not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed DMR or gene associated with a DMR,.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding “differential DNA methylation region (DMR), wherein said DMR is listed in Table 10; and comparing said 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claims 1-9, 11, 16-22, 26-31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the 
The nature of the invention and the breadth of the claims:
Independent claim 1 is drawn to a  method, comprising: obtaining a sperm sample from a subject; isolating a nucleic acid from at least a portion of said sperm sample; detecting a methylation alteration present in at least a portion of said nucleic acid comprising a differential DNA methylation region (DMR), wherein said DMR is listed in Table 10; and comparing said methylation alteration using a computer comprising one or more processors, one or more memories, and instructions disposed thereupon to a reference methylation alteration in a corresponding DMR listed in Table 10..  
The claims encompass any male subject from any species.
The reference to table 10 encompasses anything that can be inferred by the reference to the table.  The table provides DMR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation.  
Further the claims encompass anything that can be considered a DMR or gene associated with DMR by reference to the table 10.
Claim 2 depends from the claim 1 and draws the claims to further comprising administering a treatment to said subject.
Claim 3 depends from the claim 2 and draws the claims to wherein said subject has or is suspected of having a chemical exposure.
	Claim 4depends from the claim 2 and draws the claims to further comprising determining a likelihood of having a chemical exposure in said subject at least based in part on said detecting.
	Claim 5 depends from the claim 2 and draws the claims to wherein said subject has or is suspected of having a risk of infertility.
Claim 6 depends from the claim 5 and draws the claims to further comprising determining said risk of infertility in said subject at least based in part on said detecting.
	Claim 7 depends from the claim 2 and draws the claims to wherein said subject has or is suspected of having a risk of passing a heritable mutation to an offspring of said subject.
	Claim 8 depends from the claim 7 and draws the claims to further comprising determining said risk of passing said heritable mutation at least based in part on said detecting.
Claim 9 depends from the claim 7 and draws the claims to wherein said heritable mutation leads to pregnancy complications or mutations in an infant of said subject.
Claim 11 depends from the claim 1 and draws the claims to wherein said detecting comprises detecting a methylation alteration of said at least a portion of said nucleic acid comprised in two or more, three or more, four or more, five or more, six or more, ten or more, fifteen or more, twenty or more, thirty or more, forty or more, fifty or more, sixty or more, seventy or more, eighty or more, ninety or more, one hundred or more, two hundred or more, three hundred or more, four hundred or more, five hundred or more, six hundred or more, seven hundred or more, eight hundred or more, nine hundred or more, one thousand or more, or two thousand or more DMRs listed in Table 10.
Claim 16 depends from the claim 3 and draws the claims to wherein said chemical exposure comprises chemotherapy.
	Claim 17 depends from the claim 16 and draws the claims to wherein said chemotherapy comprises cisplatin, ifosfamide, or both.
	Claim 18 depends from the claim 16 and draws the claims to wherein said chemotherapy occurred at least 10 years ago.
Claim 19 depends from the claim 1 and draws the claims to wherein said detecting comprises performing methylated DNA immunoprecipitation (MeDIP).
	Claim 20 depends from the claim 19 and draws the claims to wherein said MeDIP comprises employing an antibody that binds to a methylated base.
Claim 21 depends from the claim 20 and draws the claims to wherein said methylated base is 5-methylated base.
	Claim 22 depends from the claim 21 and draws the claims to wherein said 5-methylated base is a 5-methylated cytosine (5- mC).
	Claim 26 depends from the claim 21 and draws the claims to wherein said nucleic acid comprises a fragment size of about 200 bp to about 800 bp.
	Claim 27 depends from the claim 2 and draws the claims to wherein said treatment is for chemical exposure.
	Claim 28 depends from the claim 1 and draws the claims to wherein said methylation alteration comprises an increased methylation level.
Claim 29 depends from the claim 1 and draws the claims to wherein said methylation alteration comprises a decreased methylation level.
	Claim 30 depends from the claim 1 and draws the claims to wherein said reference methylation alteration in a corresponding DMR is obtained from at least a portion of a nucleic acid from at least a portion of a sperm sample from a healthy subject.
	Claim 31 depends from the claim 1 and draws the claims to wherein said DMR comprises a CpG locus.
Claim 315 depends from the claim 31 and draws the claims to wherein said the CpG locus is located near a gene.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches the subject can be an adult, adolescent, laboratory animal, etc.  Thus the subject is a genus that can be considered any male of any species.  
The specification teaches that treatment can encompass harvesting sperm before chemotherapy treatment.  The specification provides no teachings of an appropriate treatment protocol of a male subject who has been exposed to chemotherapy and is indicated as having a high risk of infertility or heritable mutations.  
The specification in methods teaches analysis of methylation of sperm DNA by MeDIP-Seq analysis.   

Presence and absence of working examples
	The teachings of the specification are limited to humans.  The specification does not teach any of the recited DMR in any species other than humans.  There is no evidence that the DMR/genes of the table are correlated with infertility in any species other than humans.
The specification provides no indication how epigenetics modification of DMR demonstrate the presence or absence of polymorphisms, insertions, deletions, translocations, etc.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) 
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
Ehrlich et al. (2002 Oncogene Vol 21 p. 5400) teaches that hypomethylation and hypermethylation of DNA are relative terms and denote less or more methylation than in 
Cottrell (Clinical Biochemistry 2004 Vol. 37 p. 595) teaches that because methylation-based markers are not routinely used in clinical labs, the methodology has not been fully optimized, validated, and standardized. Cottrell et al. teaches that most of the methylation methods rely on bisulfite treatment protocol which must meet strict requirements for consistency and performance (p. 601 1st column 2nd full paragraph). Cottrell et al. teaches that in order to discover optimal markers and crease successful assays, there will need to be clearly defined clinical questions, sample sets, and methodologies coupled with the current methylation technologies (p. 601 1st column last paragraph). 
Walsh et al teaches (Genes & Development (1999) volume 13, pages 26-36), "demonstration that a methylation pattern observed in a nonexpressing tissue can prevent transcription in a cell type normally capable of transcribing the gene of interest" (page 30, 2nd column, last full paragraph). Walsh further teaches, "tissue-specific transcription factors might overcome and then induce erasure of methylation patterns in the vicinity of specific binding sites to produce the impression of regulated tissue- 
Brooks et al ( Cancers Causes control (2009) volume 20, pages 1539-1550) teaches, " Though a number of studies have been conducted in subjects with established breast cancer, methylation frequencies of genes measured in different labs and in different sample types have been variable and often not reproducible. This is largely due to 4 factors: 1) Variable methods of methylation analysis are used in different studies, 2) Gene panels are not consistent across studies, 3) If the same genes are used, often different promoter CpG sites are used and 4) sources of DNA are variable from study to study (i.e. serum, plasma, tissue, biopsy etc.).”  Brooks further teaches, “Reproducibility of methylation results is an area of great importance, one that has not been sufficiently addressed in the current literature. Methylation frequencies have largely not been reproducible across studies. This variability may be reduced with the standardization of methods and reporting of results. One study designed to specifically examine the reproducibility of the PMR (percent of fully methylated DNA found in a sample), was based on QMSP analysis of DNA from paraffin-embedded colon cancer samples. This study found the PMR to have high inter-assay CVs with an average of 21% (range 10-38%) (78). In a recent study, methylation results using a nested QMSP method (QAMA) on DNA obtained from micro-dissected cells from 
Huehn et al (US PGPub 2007/0269823, 11-2007) teaches, “As a preferred example according to the present invention, a 384-bp stretch that is differentially methylated in the region as covered by amplicons 1 and 2 (as described herein), but not the region covered by amplicons 3 and 4”.  Huehn teaches one of skill in the art would not predict every CpG position in a gene is predictive of epigenetic regulation and/or a phenotype associated with such.  
The unpredictability of applying methylation results to the prediction of a phenotype is supported by the teachings of Ushijima (Nature Reviews. 2005. 5: 223-231). Ushijima teaches that “interpretation of differential methylation has proven difficult because the significance of methylation alterations depends on the genomic region, and functions of the CpG islands at specific sites have not been fully clarified” (see abstract). Ushijima teaches that both hypermethylation and hypomethylation are associated with the occurrence of cancer (page 223). Ushijima (page 223) also teaches that “it has become recognized that methylation in cancer cells frequently occurs in CGIs outside promoter regions, which do not repress gene transcription, and also in promoter CGIs of genes that cannot be regarded as tumour-suppressor genes. Even in normal cells, methylation of specific CGIs frequently occurs. Therefore, to identify novel tumour suppressor genes silenced in cancer cells by CGI methylation it is necessary to carefully select the particular CGIs to be included in the analysis.”

Zhang (PLOS Genetics (2009) volume 5, e1000438) teaches, “We often observed that amplicons next to each other in the same CpG island had different methylation states (see Figure 3 for t an example).
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between determination of any the presence or absence of any epigenetic modification in any DMR or gene associated with a DMR associated in any sperm sample from any species.   Experimentation would be replete with unpredictable trial and error analysis because the specification does not teach if it is the presence or absence of any of the epigenetic modifications recited as DMR in table 10. Further the teachings of the specification are limited to epigenetic modifications, however the claims encompass any heritable mutations.    The art demonstrates that methylation is not predictive in different tissues or species, one of 
	Further the claims encompass DMR associated with the genes of table 10.  However, the specification provides no evidence of any correlation with DMR other than those recited in the DMR.  Further the art demonstrates that methylation is unpredictable in different tissues, regions of the genome, etc.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation as the claims encompass male subjects of any species.  The teachings of the specification are limited to  humans, while the art demonstrates homologs in different species have different functions due to different evolutionary powers.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 16-23, 26-31, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1recite “table10.”  The claim refers to tables. MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” 

	The table provides DMR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation or any DMR recited in the table.  It is unclear what the reference to the table is requiring.  Further it is unclear what the DMR Name, CHR, start position, stop position, ID, numSigW,   minP      cpgNum,     cpgDensity,    annotation or any DMR recited in the table as they appear to be referencing a data base.  However the tables and claims fail to provide which database,  build, etc. the DMR Name, start and step.  Different databases and chromosomes in them have two strands that are not consistently numbered.  Searching chromosome 3 in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 16-23, 26-31, 35  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of indicating, which also provides the natural correlation.  .  This judicial exception is not integrated into a practical application because no additional steps are required. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims provide no specific limitations that provide significantly more.
Claim analysis
The instant claim 1 is directed towards a  method, comprising: obtaining a sperm sample from a subject; isolating a nucleic acid from at least a portion of said sperm sample; detecting a methylation alteration present in at least a portion of said nucleic acid comprising a differential DNA methylation region (DMR), wherein said DMR is listed in Table 10; and comparing said methylation alteration using a computer comprising one or more processors, one or more memories, and instructions disposed thereupon to a reference methylation alteration in a corresponding DMR listed in Table 10. The comparing step is mental step.  
Further the specification teaches, “Methods of identifying DMRs in genomic DNA are well known to one skilled in the art. For example, microarray based methylome profiling and bioinformatics data analysis may be used to analyze DNA methylation profiles. In some embodiments, the microarray chip is a tiling array chip. In some embodiments, Methylated DNA immunoprecipitation (MeDIP) followed by next generation sequencing (NGS) is used. In some embodiments, MeDIP-Chip is used. Additional methods for detecting methylation levels can involve genomic sequencing before and after treatment of the DNA with bisulfite. When sodium bisulfite is contacted to DNA, unmethylated cytosine is converted to uracil, while methylated cytosine is not modified. Bisulfite methods may also be used in conjunction with pyrosequencing and PCR. Computer executable algorithms and software programs for implementing the same are also encompassed by the invention. Such software programs generally contain instructions for causing a computer to carry out the steps of the methods disclosed herein. The computer program will be embedded in a non- transient medium 
The obtaining and isolating are considered to be an active steps requiring the analysis of a sample.
While claim 2 requires administering a treatment to a subject, it does not integrate the judicial exception as it encompasses all subjects are treated and the treatment is not specific to methylation.
 Claim 4 provides a natural correlation of the methylation with likelihood of chemical exposure in the subject.
Claim 5-6 is drawn to correlating methylation with risk infertility.  
Claim 8 is drawn to determining said risk of passing said heritable mutation at least based in part on said detecting.  
Thus claims 4-6 and 8 are drawn to natural correlations of methylation or data obtained with methylation with a phenotype.
Dependent claims set forth further limitations to about the subjects, the chemotherapies and genes being studied.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
Claims 4-6 and 8 are drawn to natural correlations of methylation or data obtained with methylation with a phenotype.   This is an abstract idea or mental step. Further it is a naturally correlation of correlating epigenetic modifications with phenotypes.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no..
Step 2B.  Does the claim recite additional elements that are significantly more then the judicial exceptions?  The answer is no as in the absence an indication the subject is at high risk of pregnancy complications or mutations in an infant, there is not treatment or administering step..
The specification teaches:
[0030] Methods of identifying DMRs in genomic DNA are well known to one skilled in the art. For example, microarray based methylome profiling and bioinformatics data analysis may be used to analyze DNA methylation profiles. In some embodiments, the microarray chip is a tiling array chip. In some embodiments, Methylated DNA immunoprecipitation (MeDIP) followed by next generation sequencing (NGS) is used. In some embodiments, MeDIP-Chip is used. Additional methods for detecting methylation levels can involve genomic sequencing before and after treatment of the DNA with bisulfite. When sodium bisulfite is contacted to DNA, unmethylated cytosine is converted to uracil, while methylated cytosine is not modified. Bisulfite methods may also be used in conjunction with pyrosequencing and PCR. Computer executable  
In the instant case, the claims as recited and supported by review of the specification are drawn to a method for obtaining sperm  samples, and isolating nucleic acids. The recited process involves obtaining sperm samples and determining epigenetic modification. Green (US20070196843), Madi (electrophoresis (2012) volume 33, pages 1736-1745), and Laird (20090246771), Youngalai (Current Pharmaceutical design (2007) volume 13, pages 3005-30019) demonstrate that obtaining sperm samples and looking at epigenetic modifications is routine. As such, the instant claims are drawn only to a routine and conventional methods of obtaining data required to practice the natural correlation of judicial exception.
Thus the claim does not provide additional steps which are significantly more than abstract ideas or mental steps..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 16-23, 26-31, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shnorhavorian (PLoS ONE 12(2): e0170085 (2017).
The instant rejection is set forth in view of the new matter and priority issues.  Amendment of the claims to provide priority back to the initial filing should overcome this rejection.
With regards to claim 1, Shnorhavorian teaches sperm was obtained and DNA was isolated (Study Population and Samples and DNA preparation, page 3-4). Shnorhavorian teaches methylation was determined via MeDIP followed by NGS (Methylated DNA Immunoprecipitation (MeDIP) and MeDIP-Seq Analysis, pages 4-5) .  Shnorhavorian teaches analysis of the sequences obtained by use of Bowtie2, FASTQC, MEDIPS R package, etc.  Shnorhavorian teaches detection of at least a portion of sequences from table 10 (table 2). 
Thus Shnorhavorian anticipates claim 1 as it teaches obtain a sperm sample, isolating DFNA, detecting methylation comparing to methylation of reference  va computer.  
With regards to claim 2, Shnorhavorian  teaches the subject were treated with chemotherapy. (Study Population and Samples , page 3)

With regards to claim 4, Shnorhavorian  teaches, “set of epimutations (i.e. signature) was detected and may provide an epigenetic biomarker for chemotherapy exposures” (conclusion, page 14). 
With regards to claim 5- 6, Shnorhavorian teaches, “count and morphology data nonetheless provide a great deal of information regarding spermatogenesis and abnormalities and both are associated with an increased risk of infertility”(page 3, last full paragraph).    Shnorhavorian  teaches, “Our observations suggest that altered sperm DNA methylation can develop from early life cancer chemotherapy exposure and may correlate to alterations in sperm morphology, number and ultimately male fertility.” (page 11).
With regards to claims 7-8,  Shnorhavorian teaches, “Analysis of a genetic mutation (copy number variation, CNV) was performed to determine thegenetic CNV variation in the exposed versus unexposed comparison.”  (genetic analysis of sperm). 
With regards to claim 9,  Shnorhavorian teaches, “the impact of chemotherapy on subsequent generations needs to be assessed, but has not  been previously considered outside the realm of induced genetic mutations” (page 14, conclusions).
With regards to claim 11, Shnorhavorian teaches detection of at least a portion of two or more sequences from table 10 (table 2).
	With regards to claim 16-18,., Shnorhavorian teaches, “These men had been treated for their disease with cisplatin-based chemotherapy regimens, which included 
 With regards to claims 19-22, 31Shnorhavorian teaches MeDIP (Methylated DNA Immunoprecipitation) with 5-mC monoclonal antibody.
	With regards to claims 19-22, Shnorhavorian teaches Fragment size (200±
800 bp) (Methylated DNA Immunoprecipitation), page 4). 
With regards to claims 28-29, Shnorhavorian teaches increased methylation and decreased methylation in figure S3. 
With regards to claim 30, Shnorhavorian teaches healthy control subject (Study Population and Samples , page 3).
With regards to claim 35, Shnorhavorian teaches DMR near genes (table 2).
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634